Per Curiam.
Tbis appeal is based upon tbe refusal of tbe court below to grant tbe defendant’s motion for judgment as of nonsuit. Tbe correctness of tbe ruling on tbe motion depends upon wbetber tbe defendant committed an assault upon tbe prosecutrix by asking ber an improper question, unaccompanied by a show of violence, threats or any. display of force. We tbink tbe evidence disclosed on tbe record is insufficient to sustain tbe verdict. Tbe defendant’s motion should have been granted.
Eeversed.